IN THE UNITED sTATES DISTRICT coURT
FoR THE DISTRIC'I' or DELAWARE
DEBORAH }. ARANGA,
Plnndff,
v. civ. NO. 17_013_LPS

ADVANCED STUDENT
TR_ANSPORTATION, INC.,

Defendant,
MEMORANDUM ORDER

At Wilmington, this ` j'nday of October, 2018, having considered the pending motions
(D.l. 19, 22);

IT lS ORDERED that: (1) Plaintiff’s motion to amend (D.I. 19) is DENIED without
prejudice to renew; (2] Defendant’s motion to compel (D.I. 22) is GRANTED; and (3) Plaintiff
shall respond to Defendant’s discovery requests on or before N 59 :F&§l L 6 , 2018, for the
following reasons:

1. Plaintiff Deborah L. Aranga (“Plaintiff”), who proceeds pm .re and was granted in
fomapazg)m`s status, Eled this action on]anuary 5, 2017. On April 20, 2018, she filed a joinder of
other parties and amendment of pleadings (D.I. 19) construed by the Court as a motion to amend
Local Rule 15.1 provides that a party who moves to amend a pleading shall attach to the ruotion:

(1) the proposed pleading as arnended, complete with a handwritten or electronic signature; and (2) a
form of the amended pleading which indicates in what respect it differs from the pleading which it
amends, by bracketing or striking through materials to be deleted and underlinng materials to be
added Plaintiff did not comply with the Court’s Local Rule. Accordingly, the Court will deny the

motion without prejudice to renew.

2. Defendant moves to compel responses to discovery served upon Plaintiff on July 25,
2018. (`D.l. 22) When Plaintiff did not timely respond to the discovery, Defendant sent her a letter
on September 5, 2018, regarding the overdue discovery responses and advised Plaintiff that if she
had not nled responses by September 12, 2013, it would Ble a motion to compel (Ia’.) Plaintiff did
not respond by the deadline, and Defendant filed its motion the next day. Plaintiff did not file
response to the motion. Accordingly, the Court Will grant Defendant’s motion to compel

3. The court docket indicates that on September 21 , 205, Plaintiff filed a document
titled “discovery of production of documents pertaining to medical of personal & employment;
licensing & testing; charges filed (Federal & State); and job listing of jobs applied for & denied.”
(D.I. 24) lt is not clear if this ftling is intended as a response to Defendant’s discovery or if Plaintiff
Eled this as a discovery request seeking responses from Defendant. Regardless, Plaintiff is obligated

to respond to Defendant’s discovery requests and shall do so by the deadline set forth above.

Hol\toi<liBLE LEoNARi) P. sTARK
UNITED sTATEs DisTRicT JUDGE

